Citation Nr: 0931271	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected osteoarthritis of the left hip.

2. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of medial and lateral 
menisectomies of the left knee.

3. Entitlement to a rating in excess of 20 percent for 
service-connected left ankle injury.

4. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In April 2007, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

In July 2003, the Veteran requested a hearing before a 
Veterans Law Judge.  A hearing, via videoconference, was 
scheduled for January 2007; however, the Veteran failed to 
report.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).

In an October 2004 rating decision, the rating for 
osteoarthritis of the left hip was increased from 
noncompensable to 10 percent, effective May 27, 2004.  The 
claim for an effective date prior to May 27, 2004 for that 
rating was granted by the Board in April 2007.  However, the 
increased rating claim was remanded at that time, and as 10 
percent is less than the maximum benefit available, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

An August 2006 rating decision, in pertinent part, denied a 
claim for a total disability rating based on individual 
unemployability (TDIU).  The decision was not appealed.  
However, in a May 2009 statement, the Veteran's 
representative asserted he was unable to work as a result of 
service-connected disorders.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO since 2006, 
and, therefore, the issue of entitlement to TDIU is REFERRED 
to the RO for appropriate action. 

The issues of entitlement to a rating in excess of 20 percent 
for service-connected left ankle injury and entitlement to 
service connection for a right knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Service-connected osteoarthritis of the left hip is 
manifested by subjective complaints of pain, flexion to 100 
degrees, and X-ray evidence of minimal osteoarthritis.

2. Service-connected residuals of medial and lateral 
menisectomies of the left knee consist of flexion to no less 
than 90 degrees and full extension, not further limited by 
pain, weakness, fatigability, or incoordination; and well-
healed, intact, and non-tender surgical scars.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected osteoarthritis of the left hip have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).

2. The criteria for a rating in excess of 20 percent for 
service-connected residuals of medial and lateral 
menisectomies of the left knee have not been met.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Merits of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   Thus, the Board has 
considered the propriety of staged ratings in assessing the 
Veteran's service-connected disabilities.

The Veteran's service-connected osteoarthritis of the left 
hip is rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2008).  His service-connected 
residuals of medial and lateral menisectomies of the left 
knee are rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 (2008).  The Veteran 
contends that his symptomology is worse than is contemplated 
under these ratings, and that higher ratings should be 
assigned.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh; thus, a rating in 
excess of 10 percent is not available under this diagnostic 
code.  Further, as the Veteran's disability may not be 
assigned ratings for both limitation of motion and arthritis 
shown by X-rays, a separate rating under this code is not for 
consideration.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.


Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  The 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
Diagnostic Code 5003 does not constitute pyramiding, as long 
as the rating is based on additional disability.  See 
VAOPGCPREC 23-97 (July 1, 1997).  This opinion also provides 
that separate ratings under Diagnostic Code 5257 and 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee are permissible.  
Additionally, separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Finally, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Normal hip flexion is from zero to 125 degrees, and normal 
hip abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

The Veteran filed his claim in January 2002.  During the 
appeal period, he has been afforded several VA orthopedic 
examinations, three of which are relevant to the instant 
claims-April 2002, August 2004, and January 2009.  He has 
also sought treatment for these disabilities, to include 
having had additional outpatient surgery on his left knee in 
April 2007.  The following medical findings are relevant to 
the claims.  The symptoms discussed are the most severe 
reported, with appropriate consideration being given to 
whether distinct changes in severity occurred across time so 
as to warrant the staging of ratings for either disability.  

With respect to the Veteran's left hip disability, the 
medical evidence reveals the presence of minimal 
osteoarthritis with complaints of pain.  Neither the 
subjective complaints of pain nor degree of arthritis are 
shown to have increased over time.  The Veteran exhibited 
range of motion of 55 degrees external rotation, 40 degrees 
internal rotation, and 100 degrees flexion in January 2009.  
There are no other range of motion measurements of record for 
the Veteran's left hip, and there was no additional 
limitation reported as due to pain.  

The Board notes that separate ratings for both limitation of 
motion and painful motion due to osteoarthritis may not be 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  In order for a higher rating to be assigned for the 
Veteran's service-connected left hip disability, he must 
exhibit flexion to less than 30 degrees or abduction to no 
more than 10 degrees.  At 100 degrees, the Veteran's hip 
flexion does not meet the criteria for a rating in excess of 
10 percent, and no limitations of abduction are reported.  
There is also no evidence he has experienced more severe 
limitation of motion at any time during the appeal period.  
Absent such evidence, a rating in excess of 10 percent for 
service-connected osteoarthritis of the left hip is not 
warranted.

The Board acknowledges the August 2004 VA examination report, 
which states that the Veteran's left hip could not be 
examined due to pain; however, such pain is inconsistent with 
the remainder of the record.  Thus, without association of 
such symptomatology with the service-connected left hip 
disability alone, rather than with his service-connected 
neurological disorder or nonservice-connected back disorder, 
for example, the Board does not find this degree of pain to 
be representative of the severity if the Veteran's left hip 
disability.  

As for the Veteran's left knee disability, he has complaints 
of constant pain.  No laxity of the joint has been observed, 
and testing of the medial and lateral collateral ligaments 
has been negative.  Range of motion measurements in April 
2002 showed flexion to no more than 90 degrees and extension 
to 10 degrees, both limitations due to pain.  Subsequent VA 
treatment records, as well as the August 2004 VA examination 
report, reflect full extension and flexion limited to no less 
than 105 degrees.  In January 2009, full extension was noted 
and there was no painful limitation at 30 degrees flexion.  
Further, no additional limitation due to fatigue, weakness, 
or incoordination was found at any time.  Symptoms of greater 
severity than those reported above were not documented.  
Based on the above, the Board finds that a rating in excess 
of 20 percent for service-connected residuals of medial and 
lateral menisectomies of the left knee is not supported by 
the evidence.  

Specifically, absent evidence of flexion limited to less than 
30 degrees, a rating in excess of 20 percent based on 
limitation of flexion is not applicable.  Separate or higher 
ratings are also not warranted under Diagnostic Code 5257 as 
no laxity of the knee has been demonstrated.  Additionally, 
although the Veteran has experienced torn cartilage and 
surgical repair of the cartilage, there is no evidence that 
his cartilage has been dislocated or that he has symptoms due 
to removal of cartilage that would warrant assignment of 
separate ratings under Diagnostic Codes 5258 or 5259.  

Finally, for a separate compensable rating to be assigned for 
loss of extension, the Veteran must experience limitation of 
extension to at least 10 degrees.  Although such limitation 
appears to have been found in April 2002, full extension is 
reported thereafter.  In fact, in March 2007, just prior to 
the Veteran's surgery in April 2007, he was able to fully 
extend his leg.  Thus, the Board does not find that 
limitation of extension is a representative symptom of the 
Veteran's service-connected left knee disability.  
Accordingly, the Board determines that a rating in excess of 
20 percent for the Veteran's service-connected residuals of 
medial and lateral menisectomies of the left knee is not 
warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath.  However, Diagnostic 
Codes 5250, 5256, 5262, and 5263, pertaining to hip 
ankylosis, knee ankylosis, impairment of the tibia and 
fibula, and genu recurvatum, respectively, are not for 
consideration as the evidence fails to demonstrate such 
symptomatology is present in the left hip or knee.  Further, 
the Veteran is reported to have several surgical scars 
related to his service-connected left knee disability; 
however, these scars are noted to be well-healed, intact, and 
nontender.  Therefore a separate evaluation for scars is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.  As such, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's service-connected left hip and knee disabilities so 
as to warrant application of alternate rating codes.

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., pain of the knee and 
hip.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability, to include 
measuring range of motion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

Based on the above, the Board finds that a preponderance of 
the evidence is against ratings in excess of 10 percent and 
20 percent for service-connected left hip and left knee 
disabilities, respectively.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
in this case, the preponderance of the competent evidence 
does not support the Veteran's claims; therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal, and his claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is appropriate include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
hip and knee disabilities present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, the 
Veteran's left hip and knee symptoms fall well within the 
criteria as defined in the rating schedule.  The Board 
acknowledges that the Veteran has difficulty with mobility, 
but also sees that the Veteran was attending school during 
the appeal period, which belies a lack of marked interference 
with activities such as would warrant extraschedular 
contemplation.  Additionally, no incidents of hospitalization 
or incapacitation due to these disabilities are documented.  
Therefore, the Board finds that referral for extraschedular 
ratings is not necessary in this case.



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the Court of 
Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

In addition to the above, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court indicated that, at a minimum, the 
notice required for an increased-compensation claim must 
advise the claimant to submit evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his or her employment and daily 
life and provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain).  Also, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by a demonstration of noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in March 2002, prior to the initial 
unfavorable rating decision issued in June 2002.  An 
additional VCAA notice was sent in October 2007, including 
notice with regard to the assignment of disability ratings 
and effective dates.

The Board observes that the March 2002 letter informed the 
Veteran that he must demonstrate that his service-connected 
disabilities had increased in severity and provided examples 
of both lay and medical evidence he could submit in support 
of his claims.  However, only the October 2007 notice advised 
him to submit evidence of how his disabilities affect his 
work and daily life, and no notice apprised him of relevant 
diagnostic codes, although they were detailed in the April 
2003 statement of the case (SOC).  Nevertheless, the Board 
finds that no prejudice has resulted from the inadequacy of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, 
subsequent to the October 2007 letter, the Veteran's claims 
were readjudicated in SSOCs, thereby resolving the problem of 
inadequate timing with regard to that notice.


As for the lack of proper notice of the applicable diagnostic 
codes, the Board notes that a June 2009 submission by the 
Veteran's representative details the diagnostic codes under 
which the Veteran's disabilities are assigned.  Hence, actual 
knowledge by the Veteran of the criteria he must meet for 
increased evaluations has been demonstrated.  Thus, the Board 
finds that the inadequate notice in this case has been 
rendered harmless. 

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claims, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.
  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board issuing a 
decision on the merits.

ORDER

Entitlement to a rating in excess of 10 percent for service-
connected osteoarthritis of the left hip is denied. 

Entitlement to a rating in excess of 20 percent for service-
connected residuals of medial and lateral menisectomies of 
the left knee is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that remand is necessary with respect to the 
left ankle increased rating claim and the right knee service 
connection claim as the actions by the RO/AMC while these 
claims were in remand status were not fully compliant with 
the Board's April 2007 remand orders. 

Specifically, the Veteran was to be provided notice as to how 
to establish service connection for a right knee disability 
on a secondary basis and scheduled for a VA examination with 
regard to the etiology of his right knee disorder.  With 
respect to the notice, the Board observes that an October 
2007 VCAA letter indicated that the letter was concerning the 
claim for service connection for a right knee disorder, to 
include on a secondary basis; however, the letter does not 
advise the Veteran of the evidence necessary to substantiate 
a claim for service connection on a secondary basis.  

Additionally, the purpose of the VA examination was to 
ascertain whether there is a relationship between the 
Veteran's current right knee disorder and his military 
service and/or his service-connected disabilities of the left 
lower extremity.  Particularly, other than considering a 
possible direct link to service or to one or more service-
connected disabilities, the examiner was to assess whether 
the Veteran's service-connected left peroneal nerve, foot, 
ankle, knee, and/or thigh disabilities played a causal role 
in the October 2003 fall that resulted in the Veteran's 
injury to his right knee.  The Veteran was afforded a VA 
examination in January 2009, and the examiner opined that the 
Veteran's right knee disorder was more due to the October 
2003 fall than to military service or the service-connected 
left lower extremity disabilities.  Although the examination 
report is very detailed, the examiner failed to address the 
question with respect to the cause of the October 2003 fall.  
The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its April 2007 remand orders. 

As for the left ankle disability, the April 2007 remand noted 
that when service connection was originally granted in June 
2002, the RO rated the disability under Diagnostic Code 5271 
for limitation of motion, but in October 2003 changed the 
assigned Diagnostic Codes to 5024-5311 without explanation or 
notice to the Veteran of the change.  Seeing that Diagnostic 
Code 5024, which pertains to tenosynovitis-the service-
connected disability in this case -directs that the 
disability is to be rated as degenerative arthritis, based on 
limitation of motion of the affected parts, the Board 
instructed that the RO/AMC was to evaluate whether a rating 
in relation to Diagnostic Code 5311, pertaining to Muscle 
Group XII, is appropriate in this case.  If so, the VA 
examination was to address the relevant symptoms, and the 
Veteran was to be afforded citation to the relevant 
regulations and Diagnostic Code.  

The Board observes that neither the January 2009 VA 
examination request nor the examination report discusses 
muscle injuries, but there is also nothing in the record to 
show that the RO performed the requisite review of the 
diagnostic codes under which the left ankle disability is 
rated so that examination of the muscles was not necessary.  
Rather, in the January 2009 SSOC, the RO/AMC sidestepped the 
question by determining that the amputation rule precluded a 
higher rating for service-connected left ankle tenosynovitis.  
See 38 C.F.R. § 4.68.  Be that as it may, the Veteran is 
still entitled to compliance with the Board's orders with 
respect to this disability.  See Stegall at 271.  Thus, the 
Veteran's claim for a rating in excess of 20 percent for 
service-connected left ankle disability must also be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran a corrective 
VCAA notice that complies with all VCAA 
notice requirements applicable to the 
claim for service connection for a 
right knee disability on a secondary 
basis, including, but not limited to, 
what the evidence must show to 
establish service connection on a 
secondary basis.  

2.	Return the Veteran's claims files to 
the same VA examiner that conducted the 
January 2009 Compensation & Pension 
examination.  If that individual is not 
available, any medical professional can 
provide the following opinion.  The 
claims file, and a copy of this REMAND, 
must be provided for review, and the 
report should reflect that such review 
occurred.  Upon a review of the record, 
the medical professional should respond 
to the following:

Is it at least as likely as not (50 
percent or greater) that the Veteran's 
service-connected left hip, knee, 
ankle, peroneal nerve, and/or foot 
disabilities caused the October 2003 
fall that resulted in injury to his 
right knee? 

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, this should be 
stated.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
April 2009 supplemental statement of 
the case.  

For the left ankle disability in 
particular, the RO/AMC must determine 
whether basing the rating of the 
disability under Diagnostic Code 5024 
on the criteria under Diagnostic Code 
5311 (muscle injury) is more 
appropriate than rating the disability 
under Diagnostic Code 5271 for 
limitation of motion.  If so, all 
necessary development should be 
accomplished so that proper analysis 
for rating muscle injuries may occur.  
In addition, the RO/AMC must explain 
why rating based on limitation of 
motion, as directed in DC 5024 
(tenosynovitis) is not appropriate.  
[Although not on appeal, the RO may 
wish to review whether the peroneal 
nerve injury should be rated under one 
of the diagnostic codes explicitly for 
peroneal nerve disabilities (38 C.F.R. 
§ 4.124a, Codes 8521 to 8523; 8621 to 
8623; and 8721 to 8723) rather than DC 
5284 (other musculoskeletal injuries of 
the foot), in ensuring that pyramiding 
is avoided.  See 38 C.F.R. § 4.14; see 
also Esteban at 262.]

Should the claims not be resolved to 
the Veteran's satisfaction, he and his 
representative should be issued another 
SSOC.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


